 1

 2

 3

 4

 5

 6

 7
                                                          The Honorable MARSHA J. PECHMAN
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     A.B., by and through her next friend             No. 14-cv-01178-MJP
11   CASSIE CORDELL TRUEBLOOD, et al.,
12                                                    ORDER GRANTING STIPULATED
                       Plaintiffs,                    MOTION TO EXPEND
13                                                    REMAINING JUMPSTART FUNDS
     v.
14
     WASHINGTON STATE DEPARTMENT
15   OF SOCIAL AND HEALTH SERVICES,
16   et al.,

17                     Defendants.

18            This matter comes before the Court upon the Parties’ Stipulated Motion to Expend
19   Remaining Jumpstart Funds. Having considered the pleadings in the court file and otherwise
20   being fully informed:
21            IT IS HEREBY ORDERED the Parties are authorized to expend two hundred thirty-six
22   thousand, seven hundred and fifty dollars ($236,750) of the funds currently held by The Seattle
23   Foundation for the purpose of hiring a fourth Department of Social and Health Services project
24   manager and conducting a Sequential Intercept Mapping project in the Southwest
25   implementation region. These expenditures have been recommended by the Executive
26   Committee setup by the Court’s Order Granting Final Approval of Amended Settlement


          ORDER GRANTING STIPULATED                   1
          MOTION TO EXPEND REMAINING
          JUMPSTART FUNDS --
          NO. 14-cv-01178-MJP
 1   Agreement (Dkt. No. 623) and will benefit class members through supporting implementation
 2   of the programs outlined in that Agreement. Because these funds are to be expended from
 3   funding already disbursed to the Seattle Foundation by previous Order of this Court,
 4   Dkt. No. 652, no further action is necessary by the Clerk’s Office, and no additional distribution
 5   is necessary.
 6          Dated this _12th_ day of February 2020.
 7

 8

 9                                         A
                                           Marsha J. Pechman
10
                                           United States Senior District Judge
11

12   Presented by:
13   s/ Nicholas A. Williamson                         s/ Kimberly Mosolf
14   Nicholas A. Williamson, WSBA No. 44470            David R. Carlson, WSBA No. 35767
     Jessica Erickson, WSBA No. 43024                  Kimberly Mosolf, WSBA No. 49548
15   Office of the Attorney General                    Disability Rights Washington
     7141 Cleanwater Drive SW                          315 Fifth Avenue South, Suite 850
16   P.O. Box 40124                                    Seattle, WA 98104
     Olympia, WA 98504-0124                            (206) 324-1521
17
     (360) 586-6565                                    davidc@dr-wa.org
18   nicholas.williamson@atg.wa.gov                    kimberlym@dr-wa.org
     jessica.erickson@atg.wa.gov
19                                                     s/ Christopher Carney
     Attorneys for Defendants                          Christopher Carney, WSBA No. 30325
20                                                     Sean Gillespie, WSBA No. 35365
                                                       Kenan Isitt, WSBA No. 35317
21
                                                       Carney Gillespie Isitt PLLP
22                                                     315 5th Avenue South, Suite 860
                                                       Seattle, Washington 98104
23                                                     (206) 445-0212
                                                       Christopher.Carney@cgilaw.com
24
                                                       Attorneys for Plaintiffs
25

26


       ORDER GRANTING STIPULATED                        2
       MOTION TO EXPEND REMAINING
       JUMPSTART FUNDS --
       NO. 14-cv-01178-MJP
